DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10 and 21-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a single piece retention device using securing mechanisms expandable via linking elements to secure an implantable medical device (IMD) lead against tissue. The prior art of record fails to anticipate and/or render obvious to the claimed invention as they do not disclose a single piece retention device as a single continuous tube wherein the distance between the linking elements to the elongate body and the securing mechanisms to the elongate body remain unchanged. 
Erlebacher (US 4,957,118) discloses a lead retention mechanism with struts used to expand a plurality of tines, but fails to disclose the device as a single piece as well as an unchanged distance between the strut and tines to the body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geistert (US 8,676,352 B2) discloses a device for fastening an IMD using finger anchors (securing mechanism) expandable via flexible retraction devices (linking elements), but there lacks a teaching in the unchanged distance between the retraction device mount and finger anchor mounts on the body (claim 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792